DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered. 

Information Disclosure Statement
The four-page information disclosure statement (IDS) filed 7/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered, for the blanket citations to the 39 file wrappers listed on the second page of the IDS. Moreover, none of the information associated with the blanket citations to the administrative and/or judicial proceedings listed on the third page of Applicant’s IDS have been considered. 
MPEP 609.04(a) states, in part, 
II. LEGIBLE COPIES 
In addition to the list of information, each information disclosure statement must also include a legible copy of: 
(A) Each foreign patent; 
(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(C) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37CFR 1.98 for Cited Pending U.S. Patent Applications,1287 O.G. 163 (Oct. 19, 2004); and 
(D) All other information or that portion which caused it to be listed
37 CFR 1.98 states, in part,
37 CFR 1.98 Content of information disclosure statement. 
Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. 
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include: 
(i) The application number of the application in which the information disclosure statement is being submitted; 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and 
(iii) A heading that clearly indicates that the list is an information disclosure statement. 
(2) A legible copy of: 
(i) Each foreign patent; 
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and …
MPEP 609.01 provides an examiner checklist which includes, in part, 
(2) The requirement of copies for: 
(a) Each cited foreign patent document;
(b) Each cited non-patent literature publication, or the portion therein which caused it to be listed; 
(c) Each cited U.S. pending application that is not stored in IFW; 
(d) All information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application;
37 CFR 1.98 further states, in part,
37 CFR 1.98 Content of information disclosure statement. 
Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. A copy of form PTO/SB/08A and 08B is reproduced at the end of this section
The second page of Applicant’s IDS does not comply with the cited portions of 37 CFR and the MPEP since none of the listed application serial numbers correspond to unpublished applications, and because Applicant has not provided copies of the specific documents such as Office actions, notices of allowance, or the like, nor specific copies among those included on the listed administrative or judicial proceedings, nor any indication of the portion thereof that caused each document to be listed.
It is noted that the Office encourages use of the PTO/SB08A and 08B forms. 

Response to Amendment
Applicant’s amendment and remarks filed on 9/12/2022 have been entered.  In the amendment, claims 1, 3, 13, 14, and 16 have been amended.  Claims 2 and 15 have been cancelled.  New claim 26 has been added. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-10, filed 9/12/2022, with respect to the rejection(s) of claims 1, 3-14, and 16-25 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyers et al. (US 2010/0258708) in combination with Bayston (US 5,023,888), and in view of Meyers in combination with Bayston and Official Notice and/or additional references. 

OFFICIAL NOTICE
Subject matter of claims: 
10, 12, 13, 22, and 25 is well known and provides Lidar to scan large area for robots and other unmanned vehicles 
3, 4, 7, 16, 17, and 20 is also well known in signal and peak processing as evidenced by HYDE and Gordon see Non Final office action filed on 02/09/2021. Filters are used to remove the noise, peak recognition; similarly, shape of the peaks is analyzed to obtain correct position of the peak. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 11, 14, 18, 19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (US 2010/0258708) in view of Bayston (US 5,023,888). 
As to claim 1, Meyers teaches a light detection and ranging (LiDAR) system (Title; FIG. 1; paragraph [0014]), comprising: 
a light emitting device operable to emit a first light beam (FIG. 1, reference numbers 11, 12A); 
a light detecting device configured to detect a reflected light beam and convert the reflected light beam into an electrical signal, the reflected light beam being a reflection of the first light beam and reflected by a reflection source (FIG. 5, reference numbers 13, 14); and 
one or more processing devices operable to perform operations (FIG. 5, reference numbers 16, 20) including: 
determining, based on processing of the electrical signal, whether a particular temporal signal pattern is present in the reflected light beam (paragraphs [0010], [0074], [0075], [0111]); 
determining a first attribute (paragraph [0075], for example phase shift) of the reflection source based on whether the particular temporal signal pattern is determined to be present in the reflected light beam (paragraph [0075], "The phase shift ls proportional to distance and unambiguous us to a 2 pi value of the phase shift; since in the case of a periodic signal having a period of 2 pi, the signal repeats after 2 pi”; hence phase shift is based on identification and repetition of the particular signal pattern); 
determining, based on the processing of the electrical signal, a time of flight (paragraph [0075], time delay from laser to object and back) of the first and reflected light beams between the LiDAR system and the reflection source (paragraph [0075]); and 
determining, based on the time of flight (paragraph [0078], “equation”) of the first and reflected light beams, a second attribute (paragraph [0079], distance) of the reflection source, wherein the second attribute differs from the first attribute and comprises a distance between the LiDAR system and the reflection source (paragraph [0079], first attribute is phase, second attribute is distance, hence second attribute is different). 
However, Meyers does not teach that determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam.  Bayston teaches using laser signals coded with a temporal pattern of pulses that has a repetition period, and detecting the pattern reflected from an object (FIGS. 1, 2a-2e; col. 1, lines 55-65; col. 3, lines 28-38; col. 4, line 24 to col. 5, line 10; col. 8, lines 50-54), and therefore suggests that determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LiDAR) system, comprising: a light emitting device operable to emit a first light beam; a light detecting device configured to detect a reflected light beam and convert the reflected light beam into an electrical signal, the reflected light beam being a reflection of the first light beam and reflected by a reflection source; and one or more processing devices operable to perform operations including: determining, based on processing of the electrical signal, whether a particular temporal signal pattern is present in the reflected light beam; determining a first attribute of the reflection source based on whether the particular temporal signal pattern is determined to be present in the reflected light beam; determining, based on the processing of the electrical signal, a time of flight of the first and reflected light beams between the LiDAR system and the reflection source; and determining, based on the time of flight of the first and reflected light beams, a second attribute of the reflection source, wherein the second attribute differs from the first attribute and comprises a distance between the LiDAR system and the reflection source as taught by Meyers, in combination with determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam as suggested by Bayston, since such combination improves discrimination of the reflected signal in the presence of interfering signals. 
As to claim 5, Meyers further teaches that analyzing the shape of the plurality of pulses in the electrical signal comprises analyzing at least one attribute of the plurality of pulses in the electrical signal, the at least one attribute selected from a group consisting of duration, amplitude, and variation (paragraph [0075], intensity is proportional to square of the amplitude). 
As to claim 6, Meyers further teaches that determining whether the particular temporal signal pattern is present in the reflected light beam comprises quantifying a degree of similarity between a sequence of pulses in the reflected light beam and a sequence of pulses in the temporal signal pattern (paragraphs [0075], [0084], [0111], correlation). 
As to claim 8, Meyers further teaches that the first light beam comprises a sequence of pulses (paragraphs [0074], [0075]). 
As to claim 9, Meyers further teaches that the sequence of pulses in the first light beam is determined in accordance with a code diversity scheme, an amplitude diversity scheme, a time diversity scheme (paragraph [0074]), or any combination thereof. 
As to claim 11, Meyers further teaches that the light emitting device comprises one or more light emitting diodes (paragraph [0086]). 
As to claim 14, Meyers teaches a light detection and ranging (LiDAR) method (Title; FIG. 1; paragraph [0014]), comprising: 
emitting, by a light emitting device of a LiDAR system, a first light beam (FIG. 1, reference numbers 11, 12A); 
by a light detecting device, detecting a reflected light beam and converting the reflected light beam into an electrical signal, the reflected light beam being a reflection of the first light beam and reflected by a reflection source (FIG. 5, reference numbers 13, 14); and 
by one or more processing devices, performing operations (FIG. 5, reference numbers 16, 20) including: 
determining, based on processing of the electrical signal, whether a particular temporal signal pattern is present in the reflected light beam (paragraphs [0010], [0074], [0075], [0111]); 
determining a first attribute (paragraph [0075], for example phase shift) of the reflection source based on whether the particular temporal signal pattern is determined to be present in the reflected light beam (paragraph [0075], "The phase shift ls proportional to distance and unambiguous us to a 2 pi value of the phase shift; since in the case of a periodic signal having a period of 2 pi, the signal repeats after 2 pi”; hence phase shift is based on identification and repetition of the particular signal pattern); 
determining, based on the processing of the electrical signal, a time of flight (paragraph [0075], time delay from laser to object and back) of the first and reflected light beams (paragraph [0075]); and 
determining, based on the time of flight (paragraph [0078], “equation”) of the first and reflected light beams, a second attribute (paragraph [0079], distance) of the reflection source, wherein the second attribute differs from the first attribute and comprises a distance between the LiDAR system and the reflection source (paragraph [0079], first attribute is phase, second attribute is distance, hence second attribute is different). 
However, Meyers does not teach that determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam.  Bayston teaches using laser signals coded with a temporal pattern of pulses that has a repetition period, and detecting the pattern reflected from an object (FIGS. 1, 2a-2e; col. 1, lines 55-65; col. 3, lines 28-38; col. 4, line 24 to col. 5, line 10; col. 8, lines 50-54), and therefore suggests that determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a light detection and ranging (LiDAR) method, comprising: emitting, by a light emitting device of a LiDAR system, a first light beam; by a light detecting device, detecting a reflected light beam and converting the reflected light beam into an electrical signal, the reflected light beam being a reflection of the first light beam and reflected by a reflection source; and by one or more processing devices, performing operations including: determining, based on processing of the electrical signal, whether a particular temporal signal pattern is present in the reflected light beam; determining a first attribute of the reflection source based on whether the particular temporal signal pattern is determined to be present in the reflected light beam; determining, based on the processing of the electrical signal, a time of flight of the first and reflected light beams; and determining, based on the time of flight of the first and reflected light beams, a second attribute of the reflection source, wherein the second attribute differs from the first attribute and comprises a distance between the LiDAR system and the reflection source as taught by Meyers, in combination with determining whether the particular temporal signal pattern is present in the reflected light beam comprises determining a period of a periodic signal in a portion of the reflected light beam as suggested by Bayston, since such combination improves discrimination of the reflected signal in the presence of interfering signals. 
As to claim 18, Meyers further teaches that analyzing the shape of the plurality of pulses in the electrical signal comprises analyzing at least one attribute of the plurality of pulses in the electrical signal, the at least one attribute selected from a group consisting of duration, amplitude, and variation (paragraph [0075], intensity is proportional to square of the amplitude). 
As to claim 19, Meyers further teaches that determining whether the particular temporal signal pattern is present in the reflected light beam comprises quantifying a degree of similarity between a sequence of pulses in the reflected light beam and a sequence of pulses in the temporal signal pattern (paragraphs [0075], [0084], [0111], correlation). 
As to claim 21, Meyers further teaches that the first light beam comprises a sequence of pulses (paragraphs [0074], [0075]). 
As to claim 22, Meyers further teaches that the sequence of pulses in the first light beam is determined in accordance with a code diversity scheme, an amplitude diversity scheme, a time diversity scheme (paragraph [0074]), or any combination thereof. 
As to claim 24, Meyers further teaches that the light emitting device comprises one or more light emitting diodes (paragraph [0086]). 

Claims 3, 4, 7, 10, 16, 17, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Bayston, and further in view of Official Notice. 
Regarding the claims below Meyers teaches analyzing temporal patterns (paragraphs [0074], [0075]). 
As to claim 3, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.  Meyers further teaches comparing, and thus identifying, intensity vs. time in signals to identify phase shifts (paragraph [0075]), and therefore suggests identifying a plurality of peaks in the electrical signal representing a respective plurality of peaks in the periodic signal in the portion of the reflected light beam.  However, Meyer does not teach that determining the period of the periodic signal in the portion of the reflected light beam comprises determining periods between respective pairs of adjacent peaks in the plurality of peaks.  However, as discussed above, Official Notice teaches signal and peak processing as well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR system of claim 1 as taught by Meyers as modified by Bayston including identifying a plurality of peaks in the electrical signal representing a respective plurality of peaks in the periodic signal in the portion of the reflected light beam, in combination with determining the period of the periodic signal in the portion of the reflected light beam comprises determining periods between respective pairs of adjacent peaks in the plurality of peaks as suggested by Official Notice, since such combination constitutes mere application of well known aspects of signal processing technology. 
As to claim 4, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.   On the basis of Official Notice as discussed above, one of ordinary skill in the art before the effective filing date of the invention would find obvious that the processing of the electrical signal comprises analyzing a shape of a plurality of pulses in the electrical signal. 
As to claim 7, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.   On the basis of Official Notice as discussed above, one of ordinary skill in the art before the effective filing date of the invention would find obvious that quantifying the degree of similarity between the sequence of pulses in the reflected light beam and the sequence of pulses in the temporal signal pattern comprises applying a signature filter to (1) the electrical signal provided by the light detecting device and (2) an electrical signal comprising the sequence of pulses in the temporal signal pattern. 
As to claim 10, Meyers further teaches that the operations further comprise controlling an operation of an autonomous vehicle based on processing of the electrical signal (paragraph [0021]). 
As to claim 16, Meyers as modified by Bayston teaches the LiDAR method of claim 14 as discussed above.  Meyers further teaches comparing, and thus identifying, intensity vs. time in signals to identify phase shifts (paragraph [0075]), and therefore suggests identifying a plurality of peaks in the electrical signal representing a respective plurality of peaks in the periodic signal in the portion of the reflected light beam.  However, Meyer does not teach that determining the period of the periodic signal in the portion of the reflected light beam comprises determining periods between respective pairs of adjacent peaks in the plurality of peaks.  However, as discussed above, Official Notice teaches signal and peak processing as well known.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR method of claim 14 as taught by Meyers as modified by Bayston including identifying a plurality of peaks in the electrical signal representing a respective plurality of peaks in the periodic signal in the portion of the reflected light beam, in combination with determining the period of the periodic signal in the portion of the reflected light beam comprises determining periods between respective pairs of adjacent peaks in the plurality of peaks as suggested by Official Notice, since such combination constitutes mere application of well known aspects of signal processing technology. 
As to claim 17, Meyers as modified by Bayston teaches the LiDAR method of claim 14 as discussed above.   On the basis of Official Notice as discussed above, one of ordinary skill in the art before the effective filing date of the invention would find obvious that the processing of the electrical signal comprises analyzing a shape of a plurality of pulses in the electrical signal. 
As to claim 20, Meyers as modified by Bayston teaches the LiDAR method of claim 19 as discussed above.   On the basis of Official Notice as discussed above, one of ordinary skill in the art before the effective filing date of the invention would find obvious that quantifying the degree of similarity between the sequence of pulses in the reflected light beam and the sequence of pulses in the temporal signal pattern comprises applying a signature filter to (1) the electrical signal provided by the light detecting device and (2) an electrical signal comprising the sequence of pulses in the temporal signal pattern. 
As to claim 23, Meyers further teaches that the operations further comprise controlling an operation of an autonomous vehicle based on processing of the electrical signal (paragraph [0021]). 

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Bayston, and further in view of Dimsdale et al. (US 2005/0279914). 
As to claim 12, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.   However, Meyers does not teach that the light emitting device and the light detecting device are disposed on a rotatable substrate, and that the one or more processing devices are disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate.  Dimsdale teaches the laser and receiver arranged in a frame that is rotatable with respect to a stationary frame with a rotary coupling (FIGs. 3(b), 3(c); paragraphs [0023], [0024]; alignment requirement of laser and receiver together would imply a common substrate), and therefore suggests that the light emitting device and the light detecting device are disposed on a rotatable substrate, and that the one or more processing devices are disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR system of claim 1 as taught by Meyers as modified by Bayston, in combination with the light emitting device and the light detecting device being disposed on a rotatable substrate, and the one or more processing devices being disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate as suggested by Dimsdale, since such combination enables the transfer of power to, and data from, the laser and receiver, without the use of cabling. 
As to claim 25, Meyers as modified by Bayston teaches the LiDAR method of claim 14 as discussed above.   However, Meyers does not teach that the light emitting device and the light detecting device are disposed on a rotatable substrate, and that the one or more processing devices are disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate.  Dimsdale teaches the laser and receiver arranged in a frame that is rotatable with respect to a stationary frame with a rotary coupling (FIGs. 3(b), 3(c); paragraphs [0023], [0024]; alignment requirement of laser and receiver together would imply a common substrate), and therefore suggests that the light emitting device and the light detecting device are disposed on a rotatable substrate, and that the one or more processing devices are disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR method of claim 14 as taught by Meyers as modified by Bayston, in combination with the light emitting device and the light detecting device being disposed on a rotatable substrate, and the one or more processing devices being disposed on a stationary substrate, the stationary substrate being stationary relative to the rotatable substrate as suggested by Dimsdale, since such combination enables the transfer of power to, and data from, the laser and receiver, without the use of cabling. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Bayston, and further in view of Hall (US 8,767,190). 
As to claim 13, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.  However, Meyers does not teach: a plurality of light emitting devices including the light emitting device, the plurality of light emitting devices operable to emit a respective plurality of light beams; a plurality of light detecting devices including the light detecting device, the plurality of light detecting devices operable to detect a plurality of reflected light beams, the reflected light beams being respective reflections of the emitted light beams; and a mirror positioned in an optical path of the plurality of light beams between the plurality of light emitting devices and a lens assembly, the mirror configured to reflect the plurality of light beams towards the lens assembly.  Hall teaches a plurality of light emitting devices including the light emitting device, the plurality of light emitting devices operable to emit a respective plurality of light beams; a plurality of light detecting devices including the light detecting device, the plurality of light detecting devices operable to detect a plurality of reflected light beams, the reflected light beams being respective reflections of the emitted light beams; and a mirror positioned in an optical path of the plurality of light beams between the plurality of light emitting devices and a lens assembly, the mirror configured to reflect the plurality of light beams towards the lens assembly (see the entire Hall patent document, but especially FIGs. 3-5 and col. 5, lines 32-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR system of claim 1 as taught by Meyers as modified by Bayston, in combination with a plurality of light emitting devices including the light emitting device, the plurality of light emitting devices operable to emit a respective plurality of light beams; a plurality of light detecting devices including the light detecting device, the plurality of light detecting devices operable to detect a plurality of reflected light beams, the reflected light beams being respective reflections of the emitted light beams; and a mirror positioned in an optical path of the plurality of light beams between the plurality of light emitting devices and a lens assembly, the mirror configured to reflect the plurality of light beams towards the lens assembly as taught by Hall, since such combination enables vehicular lidar with useful vertical field of view and, through rotation, a 360 degree horizontal field of view. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Bayston, and further in view of Winner et al. (US 6,580,385). 
As to claim 26, Meyers as modified by Bayston teaches the LiDAR system of claim 1 as discussed above.  However, Meyers does not teach that the operations further include determining, based on processing of the electrical signal, a relative velocity between the LiDAR system and a detected object.  Winner teaches that lidar systems that determine range and relative velocity are known, particularly for vehicle applications (col. 1, line 47 to col. 2, line 3; col. 2, line 54 to col. 3, line 4), and therefore suggests that the operations further include determining, based on processing of the electrical signal, a relative velocity between the LiDAR system and a detected object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LiDAR system of claim 1 as taught by Meyers as modified by Bayston, in combination with the operations further including determining, based on processing of the electrical signal, a relative velocity between the LiDAR system and a detected object as suggested by Winner, since such combination enables improved performance of a vehicular driver assistance system or autonomous driving system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645